Exhibit 10.1
PRIDE INTERNATIONAL, INC.
2007 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 16, 2010)
First Amendment
Pride International, Inc. (the “Company”) having previously established the
Pride International, Inc. 2007 Long-Term Incentive Plan, as amended and restated
effective March 16, 2010 (the “Plan”), and having reserved the right under
Section 14 thereof to amend the Plan, does hereby amend the Plan, effective as
of August 13, 2010, as follows:
1. Section 8(a)(i) of the Plan is hereby amended by inserting the following
sentence immediately after the fifth sentence of such section:
“Options shall have a minimum vesting period of three years; provided, however,
that (1) the Committee may provide for earlier vesting upon a Change in Control
or an Employee’s termination of employment, including by reason of death,
disability or retirement and (2) vesting may occur incrementally over the
three-year minimum vesting period.”
2. Section 8(a)(ii) of the Plan is hereby amended by inserting the following
sentence immediately after the fifth sentence of such section:
“SARs shall have a minimum vesting period of three years; provided, however,
that (1) the Committee may provide for earlier vesting upon a Change in Control
or an Employee’s termination of employment, including by reason of death,
disability or retirement and (2) vesting may occur incrementally over the
three-year minimum vesting period.”

            PRIDE INTERNATIONAL, INC.
      By:   /s/ Brady K. Long       Name:   Brady K. Long      Title:   Vice
President, General Counsel & Secretary     

          ATTEST:
      /s/ Lonnie D. Bane       Name:   Lonnie D. Bane      Title:   Senior Vice
President, Human Resources
& Administration       

 

